DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The applicant does not include an Information Disclosure Statement. The listed and cited reference(s) in the specification, is/are not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Restriction/Election and Status of Claims
On 7/11/2022, applicant elected Group II, claims 12-19, without traverse. 
Applicant also elected “a fatty acyl desaturase”, without traverse. Page 4 of 5
In summary, claims 12-19 are examined in this office action. Non-elected claims and species are withdrawn.   
Priority
Instant application 17169444, filed 02/06/2021, Claims Priority from Provisional Application 62971692, filed 02/07/2020, which is granted. 
Claim Objections 
Claims 13 and 17 are objected to because of the informalities: 
In claim 13, “P19” appears in a claim for the first time, the full name should be recited, followed by the abbreviation in a ().   
In claim 17, “CpCPRQ” appears in a claim for the first time, the full name should be recited, followed by the abbreviation in a ().   

Claim 16 is objected to because of the informality: 
“the heterologous gene includes multiple copies of the same enzyme” is suggested to be changed to ---the heterologous gene includes multiple copies of the gene encoding the same enzyme---. 

See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate corrections are required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 17 recites “CpCPRQ”.  
However, the specification does not define “CpCPRQ”, or even provides a full name of “CpCPRQ”.  
In addition, the instant application does not contain a sequence listing. 
Furthermore, by examiner’s search, “CpCPRQ” is only used by applicant, not by prior art or any art.  
In the argument of 7/11/2022 (page 4, last para), applicant indicates that claim 17 reads on a species of fatty acyl desaturase (a genus elected by applicant). However, there are many species of fatty acyl desaturases in different organisms having different structures.   
Therefore, “CpCPRQ” has no art recognized and accepted meaning for one skill in the art to carry out the invention, and thus the claim is indefinite. 
Appropriate correction and clarification are required.  
If “CpCPRQ” is an existing fatty acyl desaturase, it is suggested to provide the exact full name of it, and indicate the source by citing the original reference. 
If “CpCPRQ” is a newly discovered fatty acyl desaturase, it is suggested to provide the sequence information of “CpCPRQ” in a sequence listing.  
Until such clarification, claim 17 is not further examined against prior art.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness. 

Claims 12-13, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al (A plant factory for moth pheromone production. Nature communication. 1-7, 2014), in view of Petrie et al (US 20130338387, published 12/19/2013, filed 6/14/2013). 

Claim 12 is drawn to a method comprising the steps of: Page 2 of 5Application No.: 17/169,444 Attorney Docket: ISCA-038US 
a) incorporating into the genome of a genetically modified plant a heterologous gene encoding at least one silencing suppressor protein and at least a fatty acyl desaturase (elected species);  
b) breed the genetically modified plant; and 
c) extract the insect pheromone precursors from the genetically modified plant.  
for producing insect pheromone precursors (preamble).  
Claim 13: the at least one silencing suppressor protein is P19.  
Other dependent claims 
Claim 16: the heterologous gene includes multiple copies of the same enzyme.  
Claim 18: the heterologous gene further includes at least one promoter.  
Claim 19 limits claim 18, wherein the at least one promoter is napin.  

Regarding claims 12-13, Ding et al teach introducing heterologous gene encoding viral silencing suppressor protein P19, and heterologous gene encoding two delta-11 desaturases (AtrDelta-11, and AveDelta-11), by agrobacterium mediated transfection/transformation (p5, left col, last para, right col, 1st to 6th paras).  
Ding et al teach that AtrDelta-11, and AveDelta-11 are desaturases (p2, right col, 3rd para) and are fatty acyl desaturases (p4, table 1).  
Ding et al teach extract lipid and insect (moth) pheromone precursor from the genetical modified plant (p5, right col, last 3 paras). 
The transformation was successful, and insect (moth) pheromone precursor was successfully produced (p2, right col, 3rd para).  
Ding et al practiced transient transformation (p5, whole right col), and teach that both transient and stable (genome integration) transformations can be performed (p4, right col, 1st and 2nd paras).  
Ding et al further teach the advantages of introducing the silencing suppressor and the fatty acyl desaturase:  
The viral silencing suppressor protein P19 was introduced to inhibit the host cells’ transgene-silencing apparatus and extent transgene expression over a longer period of time with a higher degree of expression (p5, right col, 3rd para);
Fatty acyl desaturases AtrD11 and AveD11 as candidates for subsequent larger scale production of pheromone precursors and pheromone (p2, right col, 3rd para). 
Thus, Ding et al teach all the limitations of claims 12-13 and the advantages of introducing both the silencing suppressor and the fatty acyl desaturase into plant, and suggest stable transformation (genome incorporation) except do not teach breeding the genetically modified plant. 

Petrie et al teach stable transformation of heterologous gene encoding viral suppressor p19 along with other heterologous genes (including desaturase genes) into plants to produce genetically modified plant, and successfully breeding the modified plant for a few generations.  T2 and T3 generation plants still express P19 (Example 11, [0714]-[0723]).  
Regarding dependent claim 16, Ding et al suggest that the construct (of desaturase gene and P19 gene) can be introduced in multiple copies (p4, right col, 1st para). 
Petrie et al teach that multiple copies of the suppressor gene may be introduced and the advantage being to improve the expression of the heterologous transgenes ([0548], [0588]).  
Thus, both Ding et al and Petrie et al teach the limitation of claim 16. 
Ding et al teach that the construct comprises a promoter (p4, right col, 1st para), the limitation of claim 18. 
Petrie et al teach using Napin promoter to drive the expression in Example 11 above, and demonstrated success ([0715]-[0723]). 
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, as analyzed above, Ding et al teach all the claim limitations and the advantages of introducing both the silencing suppressor and the fatty acyl desaturase into plant, and demonstrated success of producing insect pheromone precursors, and suggest stable transformation, except do not teach breeding the genetically modified plant. 
Petrie et al teach and demonstrated success of stable transformation and breeding the transformed plant expressing suppressor P19 and desaturase to a few generations. 
 One ordinary skill in the art would have realized the advantage of increasing production of insect pheromone precursors by expressing heterologous fatty acyl desaturase, and increasing and extending expression of the transgene expressing fatty acyl desaturase by silencing suppressor particularly P19, both as taught by Ding et al, and been motivated to perform the exact method steps of Ding et al, to achieve the same expected result of producing insect pheromone precursors in large scale as achieved by Ding et al.  One ordinary skill in the art also would have been motivated to perform stable transformation and breeding the transformed plant as taught by Petrie et al, so the production of the insect pheromone precursors would maintain for generations.  
The expectation of success would have been high, because the method steps had been taught and demonstrated by Ding et al.  The method steps of stable transformation/genome incorporation and breeding had been taught and demonstrated by Petrie et al.  
Therefore, the invention would have been obvious to one ordinary skill in the art. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al in view of Petrie et al as applied to claim 12 above, and further in view of Hofvander et al (US 20180282755, published 10/4/2018, filed 5/5/2015).  
Claim 12 has been analyzed above. 
Claim 14 limits claim 12, wherein the heterologous gene is expressed in seeds of the genetically modified plant.  
Claim 15 limits claim 12, wherein the genetically modified plant is Camelina sativa.  
Petrie et al teach that in the heterologous gene is expressed in seeds of the plants (Same example, expressing P19 and desaturase) (Example 11, [0714]-[0723]).  
Petrie et al also teach successfully transform P19 and into Camelina sativa (Example 5, [0674]).   
Thus, Petrie et al teach the structures and steps of claims 14-15.  
Ding et al in view of Petrie et al do not teach seeds or Camelina sativa is a source of producing insect pheromone precursors.  
The examiner thus cites Hofvander et al for such motivation: 
Hofvander et al teach transforming gene encoding AveDelta-11 (an fatty acyl desaturase, the same as that of Ding’s transformation) in plant seeds and in Camelina sativa, and demonstrated success in producing insect pheromone precursors (example 2, [0051]-[0053]).  
One ordinary skill in the art would have realized that transgenic seeds and/or transgenic Camelina sativa with fatty acyl desaturase are proven sources of production of insect pheromone precursors, and been motivated to apply the exact method steps as taught by Ding et al in view of Petrie et al to seeds and Camelina sativa as motivated by Hofvander et al and taught by Petrie et al and Hofvander et al, to achieve the same expected result of producing insect pheromone precursors.  The expectation of success would have been high, because seeds and Camelina sativa are demonstrated and proven sources, and the exact method steps had been taught and demonstrated. 
Therefore, the claims would have been obvious to one ordinary skill in the art. 

Conclusion 
No claim is allowed.   

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	
/CHARLES LOGSDON/Primary Examiner, Art Unit 1662